Citation Nr: 0638270	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-03 225A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana





THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Fort Harrison, Montana.


FINDINGS OF FACT

The veteran's application for enrollment in the VA health 
care system was received in December 2003, the financial 
information provided in his application placed him in 
Priority Group 8, he is not service-connected for any 
disability, and he has no special eligibility attributes that 
qualify him for an improved priority group enrollment.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  However, the VCAA recognizes 
certain circumstances where VA will discontinue providing 
assistance.  Such circumstances include, but are not limited 
to, the claimant's eligibility for the benefits sought 
because of a lack of qualifying service, lack of veteran's 
status, or the lack of legal eligibility.  38 C.F.R. § 
3.159(d).  

The veteran was provided a letter dated in January 2004 
explaining the type of evidence required to obtain VA health 
care benefits.  The Board finds that the evidence of record 
provides sufficient information to evaluate the veteran's 
eligibility for VA health care benefits.  Therefore, no 
further assistance with the development of evidence is 
required.

B.  Analysis

The veteran applied for VA health benefits in December 2003.  
He underwent surgery for a deviated nasal septum in service, 
and currently requires extensive orthodontic surgery to 
correct his severely obstructed airway which, he believes, 
originated in service.  Therefore, he requests entitlement to 
VA health care benefits to correct this condition.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the 
VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36 (d).

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service- 
connected disabilities or unemployability.

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; for veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service- 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year.  See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).  
In January 2003, VA suspended new enrollment of veterans 
assigned to Priority Group 8 from the VA health care system 
if they were not enrolled on January 17, 2003.  See 38 C.F.R. 
§ 17.36(c)(2).  See also 38 U.S.C.A. § 1705(a) (stating that, 
in managing medical services, VA shall design programs in a 
manner as to promote cost- effective delivery of health care 
services); 68 Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding 
the Secretary's decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003 in light of VA's limited resources).

The veteran does not qualify for any of the first seven 
categories under 38 C.F.R. § 17.36(b).  The veteran does not 
have a service-connected disability and has not filed a claim 
of entitlement to service connection for a respiratory or 
dental condition.  Additionally, the veteran is not a former 
prisoner of war or combat veteran, does not require regular 
aid because he is permanently housebound or catastrophically 
disabled, is not eligible for medical care under 38 C.F.R. § 
1710(a)(2).  Thus, he does not fit within priority groups 1, 
2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation to see if he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.  Regarding the third eligibility 
criterion for this priority category, the income threshold is 
updated annually and published in the Federal Register.  In 
this case, the veteran has supplied his income information, 
but this income does not fall below the designated income 
threshold.  Thus, he does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5) or for category 7 status 
under 38 C.F.R. § 17.36(b)(7).  

Therefore, the VAMC placed the veteran in Priority Group 8.  
Because the veteran is assigned to Priority Group 8, and 
applied for enrollment after January 17, 2003, he is 
ineligible for health care benefits.  The Board regrets that 
limited resources restrict VA's capacity to provide care to 
all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  The veteran will be 
eligible for benefits if he applies for and is granted 
service connection for the disability at issue.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Eligibility for enrollment in the VA health care system is 
denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


